DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 1, 2021, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is b1ing considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 11, 2022. Claims 1, 8, 11, 17, and 27 have been amended. Claims 1-30 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response filed February 11, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.


Allowable Subject Matter
6.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Park et al. (US 2019/0280734) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of transmitting a physical uplink control channel, including determining a sequence hopping pattern on the basis of a frequency hopping index determined based on whether or not frequency hopping is configured in a slot, and transmitting a first PUCCH including a demodulation reference signal to which the determined sequence hopping pattern is applied, or a second PUCCH to which the determined sequence hopping pattern is applied; the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim limitations filed on August 12, 2020, the information disclosure statement submitted on February 5, 2021, and further search, no 
“6receiving, from a base station, a message indicating a group size and a hopping pattern index,” and “wherein the group size corresponds to a size of a plurality of groups of a pool of distinct base sequences having a peak to average power ratio below a threshold, and wherein the hopping pattern index corresponds to a cell identifier of a plurality of cell identifiers,” as specified in claim 1.
Similar limitations are included in claim 19.
“identifying a pool of distinct base sequences having a peak to average power ratio below a threshold;” and “assigning the pool of distinct base sequences into a plurality of groups, wherein each group of the plurality of groups corresponds to a cell identifier of a plurality of cell identifiers,” as specified in claim 11.
Similar limitations are included in claim 27.
Dependent claims 2-10, 12-18, 20-26, and 28-30 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473